NOTICE OF ALLOWABILITY

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/22 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J Karl Gross on 03/21/22.

The application has been amended as follows: 
Claim 23 line 2 “application an upper” has been changed to --application of an upper--
Claim 34 line 8 “an lower reel zone” has been changed to --a lower reel zone--
Claim 34 (third to last line) “the rotatable drum” has been changed to --a rotatable drum--
Claim 34 (last line) “the auto-tensioning mode” has been changed to – an auto-tensioning mode --
Claim 35 line 1  “The method of claim 35, further comprising” has been changed to -- The method of claim 34, further comprising --
Claim 36 line 1  “The method of claim 36, further comprising” has been changed to -- The method of claim 35, further comprising --
Claim 36 line 2  “tension is less the lower load” has been changed to -- tension is less than the lower load --
Claim 37 line 1  “The method of claim 37, further comprising” has been changed to -- The method of claim 36, further comprising --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claims 21 or 34.  Specifically, the closest prior art of record, US Patent Application Publication 2017/0203940 (hereinafter “Holmberg”) teaches a mooring winch, and not two separate movable machines tethered by a cable (i.e. a movable machine tethered to a stationary mooring point, see Holmberg paragraph 3).  Holmberg further fails to teach the operator input device of claim 21.  It does not seem obvious, starting with Holberg, to arrive at the entire combination of claim recitations set forth in either of claims 21 or 34.  While the prior art 
Furthermore, the other prior art of record, taken alone or together does not anticipate or obviate the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 06/14/21, with respect to newly filed claims 21 and 34 have been fully considered.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                 

/SANG K KIM/           Primary Examiner, Art Unit 3654